Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendments received 12/01/2021:
Claims 1, 9-13, and 15-22 are pending in the current application. Claim 1 is amended. Claim 22 is new. Claims 11-13 and 21 remain withdrawn without traverse.
The previous prior art-based rejections have been maintained and are modified to reflect new claim limitations. All changes are necessitated by the amendment.
Claim Interpretation
Claim 1 recites “…an electrolyte consisting essentially of…”. Absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 ("PPG could have defined the scope of the phrase ‘consisting essentially of’ for purposes of its patent by making clear in its specification what it regarded as constituting a material change in the basic and novel characteristics of the invention."). See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003) (Applicant’s statement in the specification that "silicon contents in the coating metal should not exceed about 0.5% by weight" along with a discussion of the deleterious effects of silicon provided basis to conclude that silicon in excess of 0.5% by weight would materially alter the basic and novel properties of the invention. Thus, "consisting essentially of" as recited in the preamble was interpreted to permit no more than 0.5% by weight of silicon in the aluminum coating.); In re Janakirama-Rao, 317 F.2d 951, 954, 137 USPQ 893, 895-96 (CCPA 1963). If an applicant In re De Lajarte, 337 F.2d 870, 143 USPQ 256 (CCPA 1964). See also Ex parte Hoffman, 12 USPQ2d 1061, 1063-64 (Bd. Pat. App. & Inter. 1989) MPEP 2111.03 (see also claim interpretation of Non-Final Rejection 09/21/2021). 
Claim 22 recites “The lithium ion battery of claim 1, wherein the electrolyte consists of the first salt, the aprotic solvent, and the second salt”. In light of the interpretation of “consisting essentially of” above, it is unclear how “consists of” is meant to further limit the claim and no further explanation is provided in the disclosure. Thus claim 22 will be interpreted as the electrolyte consisting of the electrolyte comprising the recited components of claim 1 and thus does not further limit the claim. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the electrolyte comprising the first salt, the aprotic solvent, and the second salt, it does not reasonably provide enablement for the consisting of the first salt, the aprotic solvent, and the second salt, as claimed. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
Claim 22 recites “The lithium ion battery of claim 1, wherein the electrolyte consists of the first salt, the aprotic solvent, and the second salt”. All of the examples of the disclosure teach the use of a carbonate in the electrolyte; however, a carbonate is not listed within the claimed components of the electrolyte and nothing in the disclosure teaches using solvents not including a carbonate, further, it appears the examples teach the benefits of including a carbonate.
Thus, while claim 22 tries to limit the components of the electrolyte, the specification does not provide enablement for the use of an electrolyte consisting of an electrolyte using only the claimed aprotic solvents as claimed. 
This is a scope of enablement rejection. One of ordinary skill in the art would have to engage in undue experimentation in order to make and use applicants claimed invention. See, In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.
In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993), the court stated that "[n]aturally, the specification must teach those of skill in the art ‘how to make and use the invention as broadly as it is claimed.’" Id. at 1050, 29 USPQ2d at 2013. However, since there are no examples that meet the features, and the only examples that are taught include carbonates such that the feature is not met, the breadth of the claims mitigates against a finding of enablement. 
  As to factors B and E, the field of material science is an unpredictable art. Thus the formulation of organic solvents suitable for use an electrolyte solvent in a lithium ion battery as disclosed/claimed, aside from those that are disclosed in the specification and/or that have been optimized experimentally, may present different problems.  One of ordinary skill in the art would not know what problems might arise when formulating an organic solvent that meets the requirements above, and is functional in the rechargeable lithium battery as disclosed/claimed.    In particular, the Court in In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As to factor C, the state of the prior art, in In re Buchner, 929 F.2d 660, 661, 18 USPQ2d 1331, 1332 (Fed. Cir. 1991), the court stated that, “ …§ 112 requires that, unless the information is well known in the art, the application itself must contain this information; it is not sufficient to provide it only through an expert's declaration. In re Smyth, 189 F.2d 982, 990, 90 USPQ 106, 112, 38 CCPA 1130 (1951).  The full scope of the claim as amended is not enabled by looking to the state of the prior art in terms of teaching examples and/or a genus of a broad class of compounds that meets the claimed features that would be “well known in the art.”  A SEARCH of the electrolyte consisting of the claimed components, teaches that the amounts of each component impacts the efficiency of the electrolyte in the lithium ion battery. As such, this factor militates against finding of enablement.
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides zero examples of a solvent that does not include a carbonate. In applications directed to inventions in arts where the results are unpredictable, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will work.  In the instant scenario, the disclosure does not provide any working examples of an electrolyte that does not include a carbonate. This factor militates against a finding of enablement.
As to factor H, because of the unpredictability of the material science field, one of ordinary skill in the art would have to perform experimentation on formulating and/or determining the amount of solvent, and ratios relative to salts that meets the features presented and is functional within a battery in terms of compatibility with other materials, lithium ion conductivity, insulation properties, safety, etc. given there are no working examples, and those examples that are taught violate the requirement that the electrolyte does not include an aprotic solvent  Such a degree of testing is undue experimentation. This factor militates against a finding of enablement.
Appropriate action is required. 
Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In response to the Non-Final Office Action mailed 9/21/2021, claim 22 was amended to recite “the electrolyte consists of the first salt, the aprotic solvent, and the second salt”.
consists of the components of claim 1.
Appropriate correction is required.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 9-10, 15-20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable by Schmidt (US 2018/0034106) in view of Zaghib et al.(US 2016/0149212), as evidenced by Meutzner, Falk, and Ureña De Vivanco. "Electrolytes - Technology Review." AIP Conference Proceedings, vol. 1597, 17 Feb. 2015, pp. 185-95. 
Regarding claim 1, Schmidt teaches a lithium ion battery comprising: 
	a cathode having a voltage of greater than 4.1 V v. Li/Li+ (P52.118; Fig. 1) and an aluminum current collector (P113); 
an anode (P115); 
a separator (P119); and 
an electrolyte comprising: 
a first salt that is a lithium sulfonylimide, or lithium bis(fluorosulfonyl )imide (LiFSi) (P11); and the first salt is present in the electrolyte from 0.1 M to 2 M (P65); 
a second salt which suppresses corrosion of the aluminum current collector (P5- 9. 48); 
wherein 

Schmidt teaches a solvent (P44), but is silent in teaching that the solvent is aprotic; however, as evidenced by Meutzner, a lithium ion battery must use an aprotic electrolyte because protic electrolyte would immediately decompose (pg. 186). 
Schmidt teaches the solvent may comprise additional solvents such as fluorinated solvents, nitriles, glymes etc. (P44). Schmidt is silent in teaching the aprotic solvent comprises a pyrrolidinium-based ionic liquid, a piperidinium-based ionic liquid, a imidazolium-based ionic liquid, an ammonium-based ionic liquid, a phosphonium-based ionic liquid, a cyclic phosphonium-based ionic liquid, or a sulfonium-based ionic liquid; however Zaghib, in a similar field of endeavor related to lithium ion batteries (P1-2) teaches an electrolyte for a lithium battery comprising a lithium salt (P113).
Zaghib teaches an electrolyte comprising a lithium sulfonylimide and LiTDI (P113) can use an aprotic or ionic liquid (P114). Zaghib teaches the solvent can include fluorinated solvents, glymes, nitriles etc. Zaghib teaches a preferred solvent as an imidazolium-based ionic liquid that can also be fluorinated (P114-119).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the solvents taught by Zaghib, such as an imidazolium based ionic liquid, as the solvents combined with those of the electrolyte of Schmidt, as a second aprotic solvent, as it would yield no more than predictable results which one of ordinary skill would have expected to achieve (i.e. an electrolyte solution with a solvent able to dissolve the salt).  
KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07)
Regarding claim 9, modified Schmidt teaches an electrolyte that can be free of LiPF6, which Schmidt notes has numerous disadvantages (P5-9). 
Regarding claim 10, modified Schmidt teaches the lithium sulfonylimide is present and is lithium bis(fluorosulfonyl )imide (LiFSi) (P42), thus reading on the instantly claimed formula.  
Regarding claim 15, modified Schmidt in view of Zaghib teaches the aprotic solvent may comprise an imidazolium-based ionic liquid (P114-119). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.) Additionally, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07)
Regarding claim 16, modified Schmidt is silent with respect to an aprotic gel polymer in the electrolyte; however, Zaghib teaches that a gel electrolyte can when a gel electrolyte is used the solvent of the lithium salt may comprise the claimed solvents (P121) and an aprotic gel polymer. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Regarding claim 17, modified Schmidt teaches the lithium ion battery (P9) is a lithium secondary battery (P51. 120 - cycles and charging/discharging phases). 
Regarding claim 18, modified Schmidt teaches the cathode comprises an active material (P105) such as LiCoO2 (P2). 
Regarding claim 19, modified Schmidt teaches the cathode comprises an active material (P105) such as LiCoO2 (P2).
Regarding claim 20, modified Schmidt teaches the anode comprises graphite (P115).
Regarding claim 22, modified Schmidt teaches the electrolyte consists of the first salt, the aprotic solvent, and the second salt that are comprised in claim 1. 
Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive. 
In response to applicant's argument, based on the affidavit, that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the instant disclosure. The affidavit only appears to show the benefits of not including a carbonate in the electrolyte, which is used in every example of the disclosure. The present application appears to teach including a carbonate. Examiner reminds applicant of MPEP 2163 B with regards to new matter. The affidavit provides no showings or correlation to 
Applicant argues that a skilled artisan would not be motivated to substitute the silicon based solvent of Schmidt with another solvent based on MPEP 2143.01 (VI) wherein “the proposed modification cannot change the principle operation of a reference”; however, the presented rejection does not suggest the complete substitution of the silicon based solvent with another solvent, but suggests combining the silane solvent with a solvent taught by Zaghib.  Schmidt teaches that a number of additional solvents can be added and used in combination with the silicon based solvent, such as glymes, nitriles, fluorinated solvents etc. (P43). Zaghib teaches when using the same salts as Schmidt an ionic or aprotic solvent can be used and lists the solvents of Schmidt in addition to aprotic solvents that are compatible with the salts (P113-119). One of ordinary skill in the art could easily have combined these solvents, in addition to the similar salts taught by Zaghib, to yield no more than predictable results (see above rejection).  Additionally, nothing in the prior art teaches that the proposed modification would have resulted in an ‘inoperable’ battery wherein the silane component only adds the additional benefit of eliminated corrosion. 
Applicant argues that the amended language of “consisting essentially of” to independent claim 1 overcomes the previous rejection of record wherein the prior art includes a silicon component as a solvent. Applicant argues that inclusion of a further solvent to the electrolyte would not comply within the claimed “consisting essentially of” language. 
Examiner respectfully disagrees and directs applicant to claim interpretation section above. Furthermore, examiner disagrees with applicants argument that including the solvent 
The transitional phrase "consisting essentially of" limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) (emphasis in original) (Prior art hydraulic fluid required a dispersant which appellants argued was excluded from claims limited to a functional fluid "consisting essentially of" certain components. In finding the claims did not exclude the prior art dispersant, the court noted that appellants’ specification indicated the claimed composition can contain any well-known additive such as a dispersant, and there was no evidence that the presence of a dispersant would materially affect the basic and novel characteristic of the claimed invention. The prior art composition had the same basic and novel characteristic (increased oxidation resistance) as well as additional enhanced detergent and dispersant characteristics.). MPEP 2111
If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of "consisting essentially of," applicant has the burden of showing that the introduction of additional steps or components would materially change the characteristics of applicant’s invention. Similarly, the prior art composition of modified Schmidt has the same basic and novel characteristics (including decreased corrosion) as well as an additional solvent (silane component) that further reduces the corrosion in the case of impurities. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/Amanda Rosenbaum/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729